 



Exhibit (10)(b)
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made and entered into as of
__________ __________, by and between CONSUMERS ENERGY COMPANY, a Michigan
corporation (the “Corporation”), and __________, a director of the Corporation
(the “Indemnitee”). The Corporation and the Indemnitee are sometimes
individually referred to herein as a “Party” and collectively as the “Parties.”
RECITALS
     A. The Michigan Business Corporation Act, 284 PA 1972, MCL 450.1101-
450.2099 (the “MBCA”), provides that directors may be entitled to
indemnification and advancement of expenses rights pursuant to contractual
agreements.
     B. In addition to the indemnification to which the Indemnitee is entitled
under the Articles of Incorporation of the Corporation (the “Articles”) or
Bylaws of the Corporation (the “Bylaws”), or granted pursuant to various Board
resolutions, in effect from time to time, the Corporation has obtained at its
sole expense liability insurance protecting its directors, including the
Indemnitee, against certain losses arising out of actual or threatened actions,
suits or proceedings to which such persons may be made or threatened to be made
parties.
     C. Because of the increasing exposure to the risks of litigation and the
need to attract, and the difficulty of attracting, qualified candidates to serve
as directors, the Corporation has deemed it appropriate to enter into this
Agreement with the Indemnitee.
     D. The Indemnitee is presently serving as a director of the Corporation,
and the Corporation desires the Indemnitee to continue in such capacity. The
Indemnitee is willing, subject to certain conditions, including, without
limitation, the execution and performance of this Agreement by the Corporation,
to continue in that capacity.
     E. The Parties agree that this Agreement will apply prospectively to
Proceedings (as defined herein) arising after the date of this Agreement, and
that it is the intent of the Parties to provide the Indemnitee with the broadest
possible indemnification.
     Accordingly, in consideration of the mutual covenants and agreements set
forth in this Agreement, the sufficiency of which is hereby acknowledged, the
Corporation and Indemnitee agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:
          (a) “Advancement of Expenses” or to “Advance Expenses” shall refer to
the payment of Expenses in connection with a Proceeding prior to an ultimate
determination whether the Indemnitee has met any applicable standard of conduct.
          (b) “Agreement” shall mean this Indemnification Agreement, including
the Preamble, Recitals, and Exhibit.
          (c) “Articles” shall have the meaning set forth in Recital B.
          (d) “Board” shall have the meaning set forth in Section 3(b)(i).
          (e) “Bylaws” shall have the meaning set forth in Recital B.
          (f) “Corporation” shall have the meaning set forth in the Preamble.
          (g) “Expenses” shall mean any costs or expenses actually and
reasonably incurred by the Indemnitee in connection with a Proceeding, including
but not limited to, judgments, amounts paid in settlement, fines, penalties,
attorney fees, expert and witness fees, expenses of investigations, expenses of
appeals, expenses of bonds, court costs, expenses of arbitration and mediation,
and any other cost or expense reasonably related to a Proceeding.
          (h) References to “fines” shall include any excise or other taxes
assessed on Indemnitee with respect to any employee benefit plan or otherwise.
          (i) “Indemnification” (and correspondingly “indemnity” and
“indemnify”) shall refer to the payment of Expenses in connection with a
Proceeding as set forth in this Agreement following an ultimate determination
that any applicable standard of conduct has been met.
          (j) “Indemnitee” shall have the meaning set forth in the Preamble.
          (k) “MBCA” shall have the meaning set forth in Recital A.
          (l) “Party” or “Parties” shall have the meaning set forth in the
Preamble.
          (m) “Payment Request” shall have the meaning set forth in
Section 4(a).
          (n) “Payment Time Limit” shall mean 65 days after a Payment Request,
except if a regularly scheduled Board of Directors’ meeting is not scheduled to
occur within 60 days after a payment request, then the Payment Time Limit shall
be within 5 days after the date of the next meeting of the Board of Directors
after the Payment Request not to exceed 100 days after the Payment Request.

2



--------------------------------------------------------------------------------



 



          (o) “Proceeding” shall mean any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative; whether formal or informal; and whether or not by or in the right
of the Corporation, as to which Indemnitee is or may become a party or witness,
by reason of the fact that the Indemnitee is or was a director of the
Corporation or which relates to the Indemnitee’s service as a director of the
Corporation, including but not limited to, court proceedings, arbitrations,
alternative dispute resolution proceedings, administrative proceedings, any
other type of judicial or quasi-judicial proceeding, or any such proceeding to
enforce Indemnitee’s rights hereunder.
          (p) “Shareholders” shall have the meaning set forth in
Section 3(b)(v).
     2. Continued Service. The Indemnitee agrees to continue to serve the
Corporation as a director in consideration of the personal liability protections
granted by the Corporation to the Indemnitee herein; provided, however, that
nothing contained in this Agreement shall constitute a contract of employment or
designation of directorship between the Corporation and the Indemnitee; and
provided further, that the Indemnitee shall serve as a director so long as the
Indemnitee is duly nominated, elected and qualified in accordance with
applicable requirements or until the Indemnitee resigns. The Corporation is
under no obligation to renominate an Indemnitee entering into this Agreement.
     3. Indemnity.
          (a) Indemnification and Advancement of Expenses. Unless prohibited by
law, the Corporation shall indemnify the Indemnitee against Expenses and shall
Advance Expenses to the maximum extent when the Indemnitee was or is a party or
is threatened to be made a party or a witness in a Proceeding. The termination
of any Proceeding by judgment, order, settlement, conviction or upon a plea of
nolo contendere or its equivalent shall not create a presumption that the
Indemnitee failed to satisfy the applicable standard of conduct required by law
for indemnification or Advancement of Expenses.
          (b) Determination and Evaluation. Any indemnification or Advancement
of Expenses under Section 3(a) (unless ordered by a court) shall be made by the
Corporation within the time specified in Section 4(a), upon a determination that
the Indemnitee satisfies the applicable standard of conduct, if any, and upon an
evaluation of the reasonableness of Expenses. Such determination and evaluation
shall be made:
     (i) by a majority vote of a quorum of the Board of Directors of the
Corporation (the “Board”) consisting of directors who are not parties or
threatened to be made parties to such Proceeding;
     (ii) if such a quorum is not obtainable, by a majority vote of a committee
duly designated by the Board consisting solely of two or more directors not at
the time parties or threatened to be made parties to such Proceeding;

3



--------------------------------------------------------------------------------



 



               (iii) by independent legal counsel (designated in the manner
provided below in this subsection (b)) in a written opinion;
               (iv) by all independent directors (as defined in Section 107(3)
of the MBCA) who are not parties to such Proceeding; or
          (v) by the shareholders of the Corporation (the “Shareholders”), but
shares held by directors, officers, employees or agents who are parties or
threatened to be made parties to such Proceeding may not be voted.
Independent legal counsel shall be designated by the Board or its committee in
the manner prescribed in Section 3(b)(i) or 3(b)(ii); provided, however, that if
a quorum of the Board cannot be obtained under Section 3(b)(i) and a committee
cannot be designated under Section 3(b)(ii), designation of independent legal
counsel shall be made by the Board. In the designation of a committee under
Section 3(b)(ii) or the selection of independent legal counsel by the Board, all
directors may participate. The time limits set forth in Section 4(a) shall
govern the process of the determination and evaluation set forth in this
Section.
          (c) Presumption of Reasonableness. For purposes of this Agreement,
legal fees and expenses which are incurred upon the advice of legal counsel
shall be presumed reasonable. Under the terms of this Agreement, Indemnitee
shall have the right to legal counsel of his or her choosing. The hourly rate of
counsel chosen by Indemnitee shall be presumed reasonable so long as the hourly
rate of such counsel is customary for such counsel, notwithstanding that the
rate may be higher than the rate of other attorneys with comparable skills.
          (d) Partial Indemnification. If the Indemnitee is entitled to
indemnification or Advancement of Expenses under Section 3(a) for a portion of
Expenses, but not for the total amount, the Corporation shall indemnify and
Advance Expenses to the Indemnitee for the portion of the Expenses to which the
Indemnitee is entitled.
          (e) Modification of Indemnitee’s Rights. The Indemnitee’s rights to
indemnification and Advancement of Expenses pursuant to the Articles, Bylaws or
resolutions of the Board in effect as of the date of this Agreement, or any
future modification of such Articles, Bylaws or resolutions which expands the
rights of Indemnitee, are incorporated in this Agreement. In the event that the
Corporation adopts any amendment to the Articles, Bylaws or resolutions, or
adopts a new resolution, which effect is to deny, diminish or encumber the
Indemnitee’s rights to indemnification or Advancement of Expenses, such
amendment or new resolution shall not diminish the rights of Indemnitee pursuant
to this Agreement and shall be deemed to be invalid and of no force and effect
to reduce Indemnitee’s rights hereunder.
          (f) To the extent any action or inaction of Indemnitee is based upon
the books and records of the Corporation, including financial statements, or
upon information supplied to Indemnitee by officers of the Corporation or its
counsel, auditors, or experts, then such action or inaction shall be
conclusively deemed to be in good faith for purposes

4



--------------------------------------------------------------------------------



 



of this Agreement, provided that the foregoing shall not be deemed to be
exclusive tests of good faith.
     4. Procedures Relating to Indemnification and Advancement of Expenses.
          (a) Indemnification and Advancement of Expenses. For purposes of
pursuing the Indemnitee’s rights to indemnification and Advancement of Expenses
under Section 3(a) hereof, the Indemnitee shall submit a request (“Payment
Request”) by means of the following: (i) a signed request, substantially in the
form of Exhibit A attached hereto and made a part hereof, averring that the
Indemnitee is entitled to indemnification and/or Advancement of Expenses
hereunder; and (ii) evidence in customary or reasonable form of all Expenses for
which payment is requested. In the event Indemnitee is submitting a Payment
Request after having previously submitted such a request concerning the same
Proceeding, Indemnitee may refer to and rely upon the previously submitted
Payment Request, and merely supplement evidence of Expenses for which payment is
sought. Any such supplement of Expenses shall be treated as a new Payment
Request for purposes of the time limits set forth in this Section. Within the
Payment Time Limit, the Corporation shall decide the extent to which Indemnitee
is entitled to payment of Expenses and submit payment accordingly; provided,
however, that if the Corporation should fail to decide within the Payment Time
Limit it shall submit payment in accordance with the Payment Request. In making
its decision hereunder, the Corporation shall use the procedures set forth in
Section 3(b) hereof. In the event the Indemnitee disagrees with the
Corporation’s decision made within such Payment Time Limit, he/she may seek
judicial relief pursuant to Section 9 of this Agreement.
          (b) At the conclusion of the Proceeding, if it is ultimately
determined that Indemnitee was not legally entitled to receive all or a portion
of Expenses previously paid by the Corporation, then, subject to Indemnitee’s
rights to dispute the Corporation’s findings pursuant to Section 9, Indemnitee
shall promptly repay to the Corporation any amounts to which Indemnitee was not
legally entitled.
          (c) The provisions of this Section are procedural only and are in
addition to any other procedures that may be available by law to Indemnitee to
recover indemnification or Advancement of Expenses to which Indemnitee may be
entitled pursuant to Section 3(a) hereof or otherwise.
          (d) Notwithstanding any other provision herein, upon application to a
court by the Indemnitee and a determination of such court that the Indemnitee is
fairly and reasonably entitled to indemnification or Advancement of Expenses,
the Corporation shall pay to the Indemnitee the amount so ordered by the court.
          (e) No security shall be required of any Indemnitee in connection with
any Indemnification and/or Advancement of Expenses hereunder.
          (f) The Corporation may, but shall not be required to, create a trust
fund, grant a security interest or use other means, including a letter of
credit, to ensure the

5



--------------------------------------------------------------------------------



 



payment of such amounts as may be necessary to satisfy its obligations to
indemnify and Advance Expenses pursuant to this Agreement.
     5. Liability Insurance and Funding.
          (a) Unless otherwise agreed by Indemnitee, for the duration of
Indemnitee’s service as a director of the Corporation, and thereafter for so
long as Indemnitee shall be subject to any pending or possible Proceeding for
which indemnification may be provided hereunder, the Corporation shall use
commercially reasonable efforts (taking into account the scope and amount of
coverage available relative to the cost thereof) to cause to be maintained in
effect policies of directors’ liability insurance providing coverage for
directors of the Corporation that is at least substantially comparable in scope
and amount to that provided by the Corporation’s current policies of directors’
liability insurance; provided, if a lesser amount of insurance coverage would
provide Indemnitee adequate protection for any actual or potential Proceeding
(without regard to any contribution that the Corporation might be able to
provide from its own funds in the absence of insurance coverage), the
Corporation may arrange for such adequate insurance coverage, with the consent
of Indemnitee, which consent shall not be unreasonably withheld.
          (b) In all policies of directors’ liability insurance obtained by the
Corporation, Indemnitee shall be named as an insured in such a manner as to
provide Indemnitee the same rights and benefits, subject to the same
limitations, as are accorded to the Corporation’s directors most favorably
insured by such policy.
          (c) If, at the time of receipt of any notice of a Proceeding, the
Corporation has directors’ liability insurance in effect, the Corporation shall
give prompt notice of the commencement of such proceeding to the liability
insurers in accordance with the procedures set forth in the respective policies.
A copy of such notice shall be provided to Indemnitee. The Corporation shall
take all necessary or appropriate action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. Upon the request of the Indemnitee,
the Corporation shall provide to Indemnitee a copy of all insurance policies
which provide coverage or potential coverage to Indemnitee relating to a
Proceeding.
     6. Notification of Action. Promptly after receipt by Indemnitee of notice
of any Proceeding, Indemnitee will, if a claim in respect thereof is to be made
against the Corporation under this Agreement, notify the Corporation of the
commencement thereof; but the failure to so notify the Corporation will not
relieve it from any liability that it may have to Indemnitee unless, and to the
extent that, the Corporation is actually prejudiced thereby.
     7. Defense and Settlement of Claims. The Corporation shall be entitled to
participate in the defense of any Proceeding for which indemnification is
provided hereunder or to assume the defense thereof, with counsel reasonably
satisfactory to the Indemnitee; provided that if Indemnitee believes, after
consultation with counsel selected by Indemnitee, that (a) in the event the
Corporation assumes the defense of a Proceeding, the use of counsel chosen by
the Corporation to represent Indemnitee would or does present such counsel with
an actual or

6



--------------------------------------------------------------------------------



 



potential conflict, (b) the named parties in any such proceeding (including any
impleaded parties) include both the Corporation and Indemnitee and Indemnitee
concludes that there may be one or more legal defenses available to him or her
that are different from or in addition to those available to the Corporation or
such other parties, (c) any such representation by such counsel would be
precluded under the applicable standards of professional conduct then
prevailing, or (d) the Corporation has not actively defended the Indemnitee
after assuming the defense in a Proceeding, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Proceeding) at the Corporation’s
expense. The Corporation shall not be liable to Indemnitee under this Agreement
for any amounts paid by Indemnitee in settlement of any Proceeding effected
without the Corporation’s prior consent. The Corporation shall not, without the
prior consent of the Indemnitee, effect any settlement of any Proceeding to
which the Indemnitee is, or could have been, a party unless such settlement
(i) solely involves the payment of money by the Corporation, (ii) includes a
complete and unconditional release of the Indemnitee from all liability on any
claims that are the subject matter of such Proceeding and (iii) imposes no
obligation on the Indemnitee, including without limitation, by way of an order
or injunction. Neither the Corporation nor Indemnitee shall unreasonably
withhold its consent to any proposed settlement; provided that Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of Indemnitee.
     8. Subrogation, Duplication and Set Off of Payments.
     (a) Subrogation. In the event of payment by the Corporation to the
Indemnitee under this Agreement, the Corporation shall be subrogated to the
extent of such payment to all of the rights of recovery of the Indemnitee, who
shall, at the Corporation’s expense, execute all papers required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.
     (b) Duplication. The Corporation shall not be liable under this Agreement
to make any payment in connection with any claim made against the Indemnitee to
the extent the Indemnitee has actually received payment (under any insurance
policy, the Articles, the Bylaws or otherwise) of the amounts otherwise payable
hereunder.
     (c) Set Off. Any payments due to the Indemnitee under this Agreement shall
not be subject to set off by the Corporation.
     9. Enforcement and Interpretation.
     (a) If a Payment Request pursuant to Section 4(a) hereof is not paid in
full by the Corporation within the Payment Time Limit, the Indemnitee may at any
time thereafter bring suit against the Corporation to recover the unpaid amount
of the claim.
     (b) In any action under this Agreement, it shall be a defense to a claim
for indemnification or Advancement of Expenses pursuant to Section 3(a) hereof
that the Indemnitee has not met the standards of conduct, as applicable, which
make it permissible for the Corporation to indemnify or Advance Expenses to the
Indemnitee for

7



--------------------------------------------------------------------------------



 



the amount claimed, but the burden of proving such defense and going forward
with evidence shall be on the Corporation. Neither the failure of the
Corporation (including the Board, independent legal counsel or the Shareholders)
to have made a determination prior to commencement of such action that
indemnification of, or Advancement of Expenses to, the Indemnitee is proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct, nor an actual determination by the Corporation (including the Board,
independent legal counsel or the Shareholders) that the Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct, nor shall such determination or the failure to make it be admitted into
evidence by the Corporation in such action except to rebut an assertion by
Indemnitee that the Corporation failed to make a determination required by this
Agreement. It is the intent of the Parties to this Agreement to provide the
broadest possible indemnification (not prohibited by law) to the Indemnitee and
the Agreement shall be interpreted in accordance with that intent. Any
ambiguities in this Agreement are intended by the Parties to be interpreted in
favor of Indemnitee. For purposes of determining Indemnitee’s rights hereunder,
Indemnitee shall be presumed to have met any applicable standard of conduct
required for Indemnification and/or advancement and such presumption may
overcome only by clear and convincing evidence to the contrary.
     (c) It is the intent of the Corporation that the Indemnitee not be required
to incur Expenses associated with the enforcement of the Indemnitee’s rights
under this Agreement by litigation or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. Accordingly, if it should appear to the
Indemnitee that the Corporation has failed to comply with any of its obligations
under the Agreement or in the event that the Corporation or any other person
takes any action to declare this Agreement void or unenforceable, or institutes
any action, suit or proceeding designed to deny, or to recover from, the
Indemnitee the benefits intended to be provided to the Indemnitee hereunder, or
having the effect thereof, the Corporation irrevocably authorizes the Indemnitee
from time to time to retain counsel of the Indemnitee’s choice, at the expense
of the Corporation, to represent the Indemnitee in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Corporation or any director, officer, shareholder or other person
affiliated with the Corporation to enforce the Indemnitee’s rights hereunder.
Regardless of the outcome thereof, the Corporation shall pay and be solely
responsible for any and all Expenses, reasonably incurred by the Indemnitee
(i) as a result of the Corporation’s failure to perform its obligations pursuant
to this Agreement, (ii) as a result of the Corporation or any person contesting
the validity or enforceability of this Agreement or any provision thereof as
aforesaid, or (iii) as otherwise contemplated in this subsection.
     10. Merger or Consolidation. In the event that the Corporation shall be a
constituent corporation in a consolidation, merger or other reorganization, the
Corporation, if it shall not be the surviving, resulting or acquiring
corporation therein, shall require as a condition thereto the surviving,
resulting or acquiring corporation to agree to indemnify the Indemnitee to the
full extent provided in this Agreement. Whether or not the Corporation is the
resulting,

8



--------------------------------------------------------------------------------



 



surviving or acquiring corporation in any such transaction, the Indemnitee shall
also stand in the same position under this Agreement with respect to the
resulting, surviving or acquiring corporation as the Indemnitee would have with
respect to the Corporation if its separate existence had continued.
     11. Nonexclusivity and Severability.
     (a) Nonexclusivity. The right to indemnification provided by this Agreement
shall not be exclusive of any other rights to which the Indemnitee may be
entitled under the Articles, Bylaws, the MBCA, resolutions, any other statute,
insurance policy, agreement, vote of Shareholders or of directors or otherwise,
both as to actions in the Indemnitee’s official capacity and as to actions in
another capacity while holding such office.
     (b) Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected, and shall be enforced to the fullest extent permissible, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Michigan, without giving effect to the
principles of conflict of laws thereof.
     13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     14. Notices. All notices, demands, requests and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand or when mailed by United States certified
or registered mail with postage prepaid addressed as follows:
     (a) Indemnitee. If to the Indemnitee, to the address set forth by the
Indemnitee on the signature page of this Agreement or to such other person or
address as the Indemnitee shall furnish to the Corporation pursuant to this
Section.
     (b) Corporation. If to the Corporation, to the attention of the officer
signing this Agreement on behalf of the Corporation at the address set forth on
the signature page of this Agreement (with a copy to the Corporation’s Corporate
Secretary, One Energy Plaza, Jackson, Michigan 49201) or to such other person or
address as the Corporation shall furnish to the Indemnitee pursuant to this
Section.
     15. Modification and Survival. Subject to Section 11(a) hereof, this
Agreement contains the entire agreement of the Parties relating to the subject
matter hereof and supersedes

9



--------------------------------------------------------------------------------



 



any and all previous agreements and understandings, oral or written with respect
to any Proceeding that has not been formally initiated through the filing of a
Complaint or similar action prior to the date hereof. This Agreement may be
modified only by an instrument signed by both Parties hereto. The provisions of
this Agreement shall survive the death, disability, or incapacity of the
Indemnitee or the termination of the Indemnitee’s service as a director of the
Corporation and shall inure to the benefit of the Indemnitee’s heirs, executors
and administrators.
     16. Assignment. This Agreement is personal in nature and neither Party
shall, without the consent of the other Party, assign or delegate this Agreement
or any rights or obligations hereunder, except as expressly provided in this
Agreement. Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section, the Corporation shall have no liability to pay any amount so attempted
to be assigned or transferred.
     17. Claims Initiated by Indemnitee. No indemnification or Advancement of
Expenses to Indemnitee shall be made with respect to any legal action or
proceeding initiated or brought voluntarily by Indemnitee and not by way of
defense, except with respect to such proceeding brought to establish or enforce
a right to indemnification or Advancement of Expenses under this Agreement,
unless (i) the Board has approved the initiation or bringing of such proceeding
(or any part of any such proceeding) or (ii) the Corporation provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Corporation under applicable law.
     18. Representations.
     (a) The Corporation represents to Indemnitee that this Agreement
constitutes a valid and binding obligation of the Corporation, enforceable
against the Corporation in accordance with its terms (subject in each case to
the effect of any applicable bankruptcy, reorganization, insolvency, moratorium
or similar laws affecting creditors’ rights generally, to general principles of
equity and to public policy).
     (b) Indemnitee represents to the Corporation that this Agreement
constitutes a valid and binding obligation of Indemnitee, enforceable against
Indemnitee in accordance with its terms (subject in each case to the effect of
any applicable bankruptcy, reorganization, insolvency, moratorium or similar
laws affecting creditors’ rights generally, to general principles of equity and
to public policy).
     19. Headings. The headings of the various sections and subsections of this
Agreement shall not limit or affect the terms and provisions of this Agreement.
[Signatures appear on the following page.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the date first above written.

            CMS ENERGY CORPORATION

One Energy Plaza
Jackson, MI 49201
            Name:         Title:           INDEMNITEE
            Name:                 Address                  City, State, Zip
Code         

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PAYMENT REQUEST
     1. This Payment Request is submitted pursuant to the Indemnification
Agreement (the “Agreement”), dated as of __________ ___, ___, between Consumers
Energy Company, a Michigan corporation (the “Corporation”), and the undersigned
(“Indemnitee”). Capitalized terms in this Payment Request shall have the same
meaning ascribed to them in the Agreement.
     2. I am requesting indemnification and/or Advancement of Expenses, all of
which have been or will be incurred by me in connection with the following
actual or threatened Proceeding:

            
   
   
. 

     3. I affirm my good faith belief that I have met the applicable standard of
conduct as required by applicable law.
     4. I hereby undertake to repay on demand any Advancement of Expenses under
the Agreement, if and to the extent I am obligated to repay Expenses pursuant to
the terms of the Agreement and applicable law.
     5. I acknowledge this undertaking is my unlimited general obligation.
     6. I have attached evidence of Expenses, which may be supplemented without
re-submitting this Payment Request, except for providing evidence of further
Expenses for which I seek reimbursement, and so long as the Expenses relate only
to the Proceeding described in #2 above.

            INDEMNITEE
            Name:         Title:        

A-1